Citation Nr: 0524892	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  02-17 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease and emphysema, to include as due to 
asbestos exposure.

2.  Entitlement to service connection for back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to March 
1946.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In December 2003, this 
matter was remanded for further development.  A review of the 
record shows that the RO has complied with all remand 
instructions.  Stegall v. West, 11 Vet. App. 268 (1998).  In 
August 2005, the Board granted a motion by the veteran's 
representative to advance the appeal on the Board's docket. 


FINDINGS OF FACT

1.  The veteran does not have asbestosis or any other 
asbestos-related disease.

2.  The veteran's diagnosed chronic obstructive pulmonary 
disease and emphysema are not due to exposure to asbestos in 
service, nor are they are otherwise related to the veteran's 
military service.  

3.  Back disability was not manifested during the veteran's 
military service or for many years after such service, nor is 
back disability otherwise related to the veteran's military 
service.




CONCLUSIONS OF LAW

1.  Chronic obstructive pulmonary disease and emphysema were 
not incurred in or aggravated by the veteran's active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2004).

2.  Back disability was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in May 2002.  
The letter predated the June 2002 rating decision.  See id.  
Additionally, this matter was remanded in December 2003, and 
thereafter, the RO issued another VCAA letter to the veteran 
in April 2004.  The VCAA letters notified the veteran of what 
information and evidence is needed to substantiate his 
claims, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claims.  
Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  
The May 2002 and April 2004 letters have clearly advised the 
veteran of the evidence necessary to substantiate his claims.  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
veteran's service medical records are on file, as are post-
service VA Medical Center (VAMC) treatment records.  Thus, 
there is no indication of relevant, outstanding records which 
would support the veteran's claim.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c)(1)-(3).  Additionally, the evidence of 
record contains a VA examination performed in November 2004 
which addresses the veteran's claim of entitlement to service 
connection for emphysema due to asbestos exposure.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  As will be 
discussed in more detail below, the Board has determined that 
an examination or opinion is not necessary with regard to the 
claim of service connection for a back disability.

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In McGinty v Brown, 4 Vet. App. 428 (1993), the Court, noting 
the absence of specific statutory or regulatory guidance 
regarding claims for residuals of asbestos exposure, observed 
that some guidelines for compensation claims based on 
asbestos exposure were published in DVB Circular 21-88-8, 
dated May 11, 1998.  The DVB Circular was subsequently 
rescinded, and its basic guidelines are now incorporated in 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1 (M21-1), Part VI, para. 7.21 (January 31, 1997).

These guidelines note that inhalation of asbestos fibers can 
produce fibrosis and tumors, that the most common disease is 
interstitial pulmonary fibrosis (asbestosis), and that the 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, cancers of the gastrointestinal tract, cancers of the 
larynx and pharynx, and cancers of the urogenital system 
(except the prostate).  See M21-1, Part VI, 7.21(a), p. 7-IV- 
3; see also Ennis v. Brown, 4 Vet. App.523 (1993).  It is 
noted that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolarygneal, 
gastrointestinal, and urogenital, and that the risk of 
developing bronchial cancer is increased in current cigarette 
smokers who had asbestos exposure.  Id.

It is also noted that the latency period for asbestos-related 
diseases varies from 10 to 45 or more years between first 
exposure and development of the disease, that an asbestos-
related disease can develop from brief exposure to asbestos, 
and that there is a prevalence of asbestos-related disease 
among shipyard workers since asbestos was used extensively in 
military ship construction.  M21-1, Part VI, 7.21(b), p. 7- 
IV-3 (January 31, 1997).

More recently the Court has held that "neither Manual M21-1 
nor the Circular creates a presumption of exposure to 
asbestos solely from shipboard service. Rather, they are 
guidelines which serve to inform and educate adjudicators as 
to the high exposure to asbestos and the prevalence of 
disease found in insulation and shipyard workers and they 
direct that the raters develop the record; ascertain whether 
there is evidence of exposure before, during, or after 
service; and determine whether the disease is related to the 
putative exposure."  Dyment v. West, 13 Vet. App. 141 
(1999); see also, Nolen v. West 12 Vet. App. 347 (1999); 
VAOGCPREC 4-2000.

The veteran contends that he was exposed to asbestos during 
service on board a ship.  He claims that he breathed noxious 
fumes, and that his bunk was near a newly painted asbestos 
covered pipe.  Even if the Board were to concede that his 
exposure to asbestos during service is plausible (see 
McGinty, 4 Vet. App. at 432), the claim must still be denied.

Service medical records do not reflect any symptomatology 
related to emphysema or chronic obstructive pulmonary disease 
(COPD).  On a March 1946 Report of Physical Examination 
performed for separation purposes, an x-ray of the chest 
showed no essential deviation from normal.

The evidence of record contains VA outpatient treatment 
records for the period 1996 to 2005.  As early as November 
1999, VA outpatient treatment records reflect a history of 
COPD.  An August 2001 outpatient record reflects a diagnosis 
of emphysema/asthma.

In November 2004, the veteran underwent a VA examination.  
The veteran stated that prior to his military service he was 
a truck driver, and worked in a machine shop doing cleanup 
work.  During active service he slept next to the steering 
room.  The steam pipes were all wrapped in asbestos.  The 
examiner noted the veteran's history of COPD.  The examiner 
stated that the veteran has had symptoms of chronic shortness 
of breath for the past 15 to 20 years.  Wheezing occurs both 
with exertion and nocturnally.  Cough is productive of 
sputum.  He has had pneumonia on three occasions in the past 
time, the last time in April 2004.  There is a 65 to 70 pack 
a year history of cigarette smoking.  He has a cigarette now 
and then when upset.  Chest x-rays with PA and lateral views 
performed in September 2004 revealed mild hyperinflation, 
hiatal hernia and status post coronary artery bypass grafting 
surgery.  Pulmonary function tests in August 2004 reported 
poor effort and the suggestion was to repeat the study.  Upon 
physical examination, the examiner's assessment was COPD with 
emphysema.  The examiner opined that chronic cigarette 
smoking and previous pneumonia episodes on three occasions 
are the primary causes.  There have been no apparent clinical 
evidence of asbestos-related pulmonary disease, particularly 
by chest x-ray.  There has been no reported interstitial 
fibrosis, pleural effusions, pleural fibrosis or pleural 
plaques.  The examiner opined that it is at least as likely 
as not that the veteran's pulmonary (respiratory) disability 
is due to chronic obstructive pulmonary disease with 
pulmonary emphysema, and not due to asbestos exposure, either 
pre-service, during service, or post-service.  A chest CT 
scan was ordered for any possible evidence of pulmonary 
asbestosis.

Subsequent to a November 2004 CT scan, the examiner prepared 
an addendum report.  The CT scan showed no pulmonary 
parenchymal architectural distortion suggestive of 
asbestosis.  There were no plural calcifications or plaques 
present.  The findings were consistent with severe emphysema 
from smoking disease and there was no evidence of asbestosis.  
The examiner opined that therefore the veteran's lung disease 
is not caused by asbestosis.

The medical evidence reflects that the veteran currently has 
COPD and emphysema, however, there is no evidence to suggest 
that such disabilities are due to exposure to asbestos.  The 
November 2004 CT scan reflected no evidence of asbestosis.  
The findings were consistent with severe emphysema from 
smoking disease.  The examiner specifically opined that the 
veteran's disabilities were due to his 65-70 year history of 
cigarette smoking and history of pneumonia, not due to 
asbestos exposure.  Even assuming that the veteran was 
exposed to asbestos in service, there is no objective medical 
evidence that his current disabilities are due to such 
exposure.

The Board is cognizant of the fact that the veteran feels he 
has symptoms and/or medical disabilities due to exposure to 
asbestos during service; however, he lacks the medical 
expertise necessary to diagnose a specific medical disability 
or conclude any condition is etiologically related to 
asbestos exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  The Board is not concluding that he was not 
exposed to asbestos during service, but without medical 
evidence of a disability due to that exposure, the claim must 
be denied.  Exposure to asbestos, in and of itself, is not 
considered a disability for VA purposes.

As there is no evidence that the veteran's COPD and emphysema 
were due to exposure to asbestos, the Board has also 
considered whether there is evidence that such disabilities 
are otherwise related to service.  These disabilities were 
first shown many years after separation from service (more 
than 50 years), and there is no objective medical evidence to 
reflect that such disabilities are due to service.

As such, the Board finds that the preponderance of the 
evidence establishes that the veteran's COPD and emphysema 
are not due to exposure to asbestos in service, and there is 
otherwise no probative evidence of a nexus between the 
veteran's disabilities and his active service.  Thus, service 
connection must be denied.  This is a case where the 
preponderance of the evidence is against the claim and the 
benefit of the doubt rule is inapplicable.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Back disability

The veteran claims that during service he was unloading a 
truck, and the next day he could not get out of bed due to 
back pain.  He claims he was sent to sick bay.  He also 
claims that he injured his back lifting ammunition.  Service 
medical records do not reflect any complaints or injury to 
the back.  On a March 1946 examination performed for 
separation purposes, the veteran's spine and extremities were 
clinically evaluated as normal.  This evidences an 
affirmative finding by military medical personnel that no 
back disability was detected on examination at that time. 

At an August 2002 informal conference hearing held at the RO, 
the veteran stated that he first sought treatment for a back 
disability in the 1950s.  The veteran has not identified any 
specific treatment providers from the 1950s, and has not 
submitted any objective medical evidence to show such 
treatment.  Moreover, on his initial April 2002 claim for 
compensation, he stated that he had not undergone any 
treatment.

The VAMC treatment records reflect a complaint of back pain 
in July 1999, which constitutes a 50-plus year gap since 
separation from service.  There is no medical evidence to 
suggest a nexus between his current complaints, and any 
injury that he claims he sustained in service.  The Board 
also notes that in March 1946, the veteran filed a claim of 
service connection for a hernia, however, he made no mention 
of a back disability.  This suggests that the veteran himself 
did not believe at that time that he was suffering from any 
back disorder related to service since it would be reasonable 
to assume that he would have filed a claim for back 
disability at the same time as the hernia claim.  

Assuming for the sake of argument that the veteran sought 
treatment in the 1950s for a back disability, there is no 
objective medical evidence that such disability is due to 
service or any incident therein.  The service medical records 
are devoid of any complaints of back pain or a diagnosis of a 
back disability, and this would still constitute at least 4 
years since separation in which no treatment was rendered.  
Additionally, there is no objective medical evidence to 
support the veteran's assertion of a continuity of 
symptomatology since service

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology.  The service medical records do not reflect a back 
disability or any complaints related to the back.  Because 
the evidence does not establish that the veteran suffered 
"an event, injury or disease in service" as it relates to 
his claims of service connection, it is not necessary to 
obtain a VA medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  In other words, absent such 
evidence, the Board finds it unnecessary to require the 
veteran to report for a VA medical examination or to ask a 
medical expert to review the record because any examination 
report or medical opinion could not provide competent 
evidence of the incurrence of a back disability in service.

In sum, there is no probative evidence of a back disability 
in service, nor is there evidence of a nexus between his 
current disability and his period of active service.  Thus, 
service connection for a back disability is not warranted.  
In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision as to this issue.  38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied as to both issues.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


